Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Constantine on 07/21/2021.

IN THE CLAIMS
Claims 1, 4-6, 8, and 23 are canceled.
17. (Currently Amended) A patient positioner for maintaining a position of a patient on an operating surface during anterior hip replacement surgery, the patient positioner comprising: a generally rectangular body support having a lower surface configured to rest against the operating surface and an upper surface having a body recess formed therein with a shape configured to receive an upper body of the patient therein; at least one hip support configured to be removably received in a first cavity of the body support and having a lower surface configured to rest against the operating surface and an upper surface configured to receive at least a hip of the patient thereon; at least one lower extremity support configured to removably engage a distal end of the body support and having a lower surface configured to rest against the , wherein the at least one lower extremity support is configured to receive both legs of the patient thereon simultaneously.

Reasons for Allowance
The following is a statement of reasons for allowance:  A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 17. More specifically, the closest prior art references are US 20090198276 which discloses a hip support designed to accommodate a patient in multiple positions but its lower surface does not contact the surface of an operating table nor does the body support (120) have first and second cavities, US 20130312189 discloses a body support with 1 cavity which cannot be reasonably combined with another prior art to read on the above limitation. US 20140190488 discloses a body support with no cavities designed to elevate a patient’s pelvis. Lastly, US 20190247214 discloses 2 hip supports (200) but they are not received by any cavities.
The combination of structure present in claim 17 was not found in the prior art of record. In particular, the limitation “at least one hip support configured to be removably received in a first cavity of the body support and having a lower surface configured to rest against the operating surface and an upper surface configured to receive at least a hip of the patient thereon” in combination with the other structure present in claim 17 was not found in the prior art of 
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 17 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/2/2021